DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 6-8, filed 12/22/2021, with respect to claims 9-10, 13-19, and 22-27 have been fully considered and are persuasive.  The rejection of 9/30/2021 has been withdrawn. 

Allowable Subject Matter
Claims 9-10, 13-19, and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner agrees with the applicant’s statements that the substantially similar features of claims 12 are amended into claim 9, the substantially similar features of claims 21 are amended into claim 18, and the substantially similar features of claims 28 are amended into claim 26.  The substantially similar features, which have been amended into the independent claims, appear to incorporate the previously allowable subject matter indicated in the Office Action of 9/30/2021 and appear to include any intervening claim features.  Therefore, independent claims 9, 18, and 26 are allowable over the prior art, because the prior art of record does not appear to teach or reasonably suggest the all the features of the claim(s) including, for example with respect to claim 9, the feature of “measuring, by a media content device, in response to detecting a wired connection between the media content device and a playback device, a clocking sample from an internal clock of the media content device that stores media content”.  Dependent claims 10, 13-17, 19, 22-25, and 27 are allowable because they are dependent on an allowable claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653